IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-20-00215-CR

                              IN RE ALLAN LATOI STORY


                                      Original Proceeding

                                From the 19th District Court
                                 McLennan County, Texas
                                Trial Court No. 2011-2499-C1


                               MEMORANDUM OPINION


        Relator Allan Latoi Story filed a petition for writ of mandamus seeking to compel

the respondent, the Judge of the 19th Judicial District Court of McLennan County, to rule

on his motion requesting a copy of the clerk’s and reporter’s records that have been filed

in appellate cause no. 10-20-00034-CR, Story’s pending appeal from an order denying his

motion for post-conviction DNA testing under Chapter 64 of the Code of Criminal

Procedure.1 The Court subsequently received a copy of the trial court’s order, ordering


1 The petition for writ of mandamus has several procedural deficiencies. See TEX. R. APP. P. 52.3. It also
lacks a proper proof of service. See id. R. 9.5. Story, however, has simultaneously filed a “Motion for
Suspension of Rules,” requesting that we implement Rule of Appellate Procedure 2 to suspend Rule of
the district clerk to send Story a copy of the clerk’s and reporter’s records that have been

filed in appellate cause no. 10-20-00034-CR. Because a ruling has been made on Story’s

motion, Story’s petition for writ of mandamus is dismissed as moot. See Nat’l Collegiate

Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (“Appellate courts are prohibited from

deciding moot controversies.”).




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition dismissed
Opinion delivered and filed March 17, 2021
Do not publish
[OT06]




Appellate Procedure 9.5’s proof-of-service requirement for the petition. See id. R. 2, 9.5. Because of our
disposition and to expedite it, we grant Story’s motion and implement Rule 2 to suspend the rules in this
proceeding only. See id. R. 2.


In re Story                                                                                        Page 2